DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. (US Pub No. 2015/0092056) and Kobana et al. (US pub No. 2015/0191176).
	Regarding claims 1, 10, and 19, Rau teaches  interactive assistance system for providing personalized interactive assistance in an autonomous vehicle, the interactive assistance system comprising: a processor; and a memory, communicatively coupled to the processor, wherein the memory stores processor-executable instructions (abstract and [0026]), which on execution, cause the processor to:
monitor one or more user parameters related to a user in the autonomous vehicle and one or more vehicle parameters related to the autonomous vehicle (See [0013] and [0032]);
determine a deviation in at least one of the one or more user parameters and the one or more vehicle parameters by comparing values of the one or more user parameters and the one or more vehicle parameters with corresponding historical data (See [0036] and [0042]-[0043]);
detect an abnormal condition when the deviation in at least one of the one or more user parameters and the one or more vehicle parameters is more than a predefined optimal threshold (See [0036]);
initiate a personalized interaction with the user, upon detecting the abnormal condition, through an interactive assistance engine selected based on nature of the abnormal condition (See [0045]); and
perform one or more assistive activities for handling the abnormal condition during the personalized interaction (See [0043]).
Rau does not explicitly teach receiving a positive acknowledgement from the user.
Kobana teaches performing an assistive activity upon receiving a positive acknowledgement from the driver (See abstract, Fig. 15, and [0105]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Rau’s system to include Kobana’s driver consent device to prevent erratic driving and discomfort to surrounding vehicles (See [0030]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2 and 11, Rau teaches the one or more user parameters comprise at least one of eyeblink rate, steering grip pressure, hand movement, body temperature, blood pressure, head movement, breathing pattern and other essential health parameters related to the user (See [0043]).
Regarding claims 3 and 12, Rau teaches the one or more vehicle parameters comprise at least one of engine temperature, fuel level, ambient temperature, tyre health status and one or more critical engine parameters associated with the autonomous vehicle (See [0032]).
Regarding claims 4 and 13, Rau teaches the processor monitors the one or more user parameters and the one or more vehicle parameters using one or more sensors configured in the 
Regarding claims 5 and 14, Rau teaches the processor selects the interactive assistance engine by: comparing information related to the abnormal condition with information associated with one or more interactive assistance engines configured in the interactive assistance system; and selecting, based on comparison, one of the one or more interactive assistance engines having highest relevance to the abnormal condition for conducting the personalized interaction with the user (See [0043]-[0044]).
Regarding claims 6 and 15, Rau teaches the processor is further configured to update each of one or more interactive assistance engines configured in the autonomous vehicle with outcome of the personalized interaction (See [0063]-[0064]).
Regarding claims 7 and 16, Rau does not explicitly teach receiving a positive acknowledgement from the user.
Kobana teaches the positive acknowledgement received from the user comprises minimum information required for confirming the abnormal condition (See [0057]).
Regarding claims 9 and 18, Rau teaches the one or more assistive activities comprise at least one of re-routing the autonomous vehicle to a nearest predefined location based on user confirmation, instructing the user to perform one or more actions, and altering the one or more vehicle parameters (See [0043]-[0044]).
Regarding claim 20, claim 20 is rejected with the same reasoning as claims 3 and 4.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rau and Kobana as applied to claims 1 and 10 above, and further in view of Katz et al. (US Pub No. 2020/0207358).
Regarding claims 8 and 17, Rau does not teach use of a neural network. 
Katz teaches utilizing a neural network for its driver assistance system (See [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.